DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the first plug connector" in line 28, and “the second plug connector” in line 32.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6, line 15 is unclear. Claim 6, line 15 says “which third plug state the first secondary securing means fixes the first plug” is unclear and understood as  - - which the first secondary securing means fixes the first plug - -, since there is insufficient antecedent basis for “third plug state.” 

Claim Objections
Claims 3 and 4, claims 7, 10, and 21 are objected to because of minor spelling or grammar issues. Specifically, claim 3, line 1 contains “in that in” understood as - - in - -. Claim 4, line 1 contains “in in" understood as - - in - -. Claim 4, line 4 contains “a first plug” and “a corresponding” understood as  - -the first plug - -, and  - -the corresponding - -. Claim 7, line 3 contains “means in” understood as  - -means is in - -. Claim 10, line 1 contains “in one of” understood as  - - in  - -. Claim 21, line 4 contains  “ ,the” understood as --, the--. Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 and 23-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowability resides, at least in part, with the prior art not showing or fairly disclosing a first secondary securing means plugged into the first housing part up and into a first predefined end position to fix the first plug connector in the first adapter when the first secondary securing means is in the first predefined position; and a second secondary securing means plugged into the second housing part, in conjunction with all the remaining limitations.
Claims 18-21 are allowed. Allowability resides, at least in part, with the prior art not showing or fairly disclosing a first housing part, a second housing part, a first adapter group, a second adapter group, wherein the first adapter group comprises a plurality of first adapters of different type, wherein the second adapter group comprises a plurality of second adapters of different type, in combination with all the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7258493, US 11223163, and US 20170222356 disclose a securing system for plug connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAGROS JEANCHARLES/Examiner, Art Unit 2833        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833